

Exhibit 10.5




 



THE SCOTTS MIRACLE-GRO COMPANY, as Issuer
THE GUARANTORS PARTY HERETO, as Guarantors
AND
U.S. BANK NATIONAL ASSOCIATION,
as Trustee


_________________
6.000% Senior Notes due 2023


SECOND SUPPLEMENTAL INDENTURE DATED AS OF
July 17, 2018
TO THE INDENTURE DATED AS OF
October 13, 2015
_________________






 











--------------------------------------------------------------------------------






SECOND SUPPLEMENTAL INDENTURE
This SECOND SUPPLEMENTAL INDENTURE, dated as of July 17, 2018 (this “Second
Supplemental Indenture”), is by and among The Scotts Miracle-Gro Company, an
Ohio corporation (such corporation and any successor, the “Company”), the
existing Guarantors (as defined in the Indenture referred to herein) (the
“Existing Guarantors”), SMG ITO Holdings, Inc., an Ohio corporation (“New
Guarantor”), and U.S. Bank National Association, a national banking association,
as trustee under the Indenture referred to herein (such corporation and any
successor, the “Trustee”). The New Guarantor and the Existing Guarantors are
sometimes referred to collectively herein as the “Guarantors,” or individually
as a “Guarantor.” Capitalized terms not otherwise defined in this Second
Supplemental Indenture will have the meanings given to them in the Indenture (as
defined below).
WITNESSETH:
WHEREAS, the Company, the Existing Guarantors and the Trustee are parties to an
indenture, dated as of October 13, 2015, as supplemented by the First
Supplemental Indenture dated as of May 26, 2016, by and among the Company, the
subsidiary guarantors named therein and the Trustee (as so supplemented, the
“Indenture”), relating to the Company’s 6.000% Senior Notes due 2023 (the
“Securities”);
WHEREAS, pursuant to Section 9.01(5) of the Indenture, without the consent of
any Holders, the Company, when authorized by a Board Resolution, and the
Trustee, at any time and from time to time, may enter into one or more
supplemental indentures, in form satisfactory to the Trustee, to add any Person
as a Guarantor; and
WHEREAS, all conditions precedent provided for in the Indenture relating to this
Second Supplemental Indenture have been complied with.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Guarantor,
the Existing Guarantors, the Company and the Trustee mutually covenant and agree
for the equal and ratable benefit of the Holders of the Securities as follows:
1.Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Indenture.
2.    Joinder of New Guarantor. The New Guarantor hereby joins in the Indenture
as a “Guarantor” thereunder. The New Guarantor hereby assumes the duties and
obligations of Guarantors under the Indenture. The New Guarantor agrees to keep
and perform all of the covenants, obligations and conditions of Guarantors under
the Indenture, on the terms and subject to the conditions set forth in Article X
of the Indenture, and to be bound by all other applicable provisions of the
Indenture. Upon request from time to time by the Trustee, the New Guarantor
shall execute and deliver to the Trustee a notation relating to the New
Guarantor’s Guarantee, substantially in the form attached as Exhibit E to the
Indenture.





--------------------------------------------------------------------------------





3.    Effect of Second Supplemental Indenture. Except as amended by this Second
Supplemental Indenture, the terms and provisions of the Indenture shall remain
in full force and effect.
4.    Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND
BE USED TO CONSTRUE THIS SECOND SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
5.    Counterparts. The parties may sign any number of copies of this Second
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. This Second Supplemental Indenture may be
executed in multiple counterparts which, when taken together, shall constitute
one instrument.
6.    Effect of Headings. The section headings herein are for convenience only
and shall not affect the construction hereof.
7.    Trustee. Except as otherwise expressly provided herein, no duties,
responsibilities or liabilities are assumed, or shall be construed to be
assumed, by the Trustee by reason of this Second Supplemental Indenture. This
Second Supplemental Indenture is executed and accepted by the Trustee subject to
all the terms and conditions set forth in the Indenture.


[Remainder of Page Intentionally Left Blank; Signature Pages Follow]






2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed and delivered all as of the day and year first
above written.
COMPANY:




THE SCOTTS MIRACLE-GRO COMPANY




By:   /s/ THOMAS RANDAL COLEMAN   
Name: Thomas Randal Coleman
Title: Executive Vice President and Chief Financial Officer
 
NEW GUARANTOR:


SMG ITO HOLDINGS, INC.




By:   /s/ KELLY S. BERRY   
Name: Kelly S. Berry
Title: Vice President and Treasurer
 
EXISTING GUARANTORS:


GUTWEIN & CO., INC.
HYPONEX CORPORATION
MIRACLE-GRO LAWN PRODUCTS, INC.
ROD MCLELLAN COMPANY
SANFORD SCIENTIFIC, INC.
SCOTTS TEMECULA OPERATIONS, LLC
SCOTTS MANUFACTURING COMPANY
SCOTTS PRODUCTS CO.
SCOTTS PROFESSIONAL PRODUCTS CO.
SLS HOLDINGS, INC
SMG GROWING MEDIA, INC.
SMGM LLC
THE SCOTTS COMPANY LLC




By:   /s/ THOMAS RANDAL COLEMAN      
Name: Thomas Randal Coleman
Title: Executive Vice President and Chief Financial Officer
 



S-1

--------------------------------------------------------------------------------





HAWTHORNE HYDROPONICS LLC
THE HAWTHORNE GARDENING COMPANY
HGCI, INC.






By:   /s/ CHRISTOPHER J. HAGEDORN   
Name: Christopher J. Hagedorn
Title: President
 
OMS INVESTMENTS, INC.
SWISS FARMS PRODUCTS, INC.
SCOTTS-SIERRA INVESTMENTS LLC






By:   /s/ AIMEE M. DELUCA   
Name: Aimee M. DeLuca
Title: President and Chief Executive Officer
 
GENSOURCE, INC.




By:   /s/ KELLY S. BERRY   
Name: Kelly S. Berry
Title: Treasurer
 
TRUSTEE:




U.S. BANK NATIONAL ASSOCIATION




By:   /s/ KATHERINE ESBER   
Name: Katherine Esber
Title: Vice President





S-2